REISSUED FOR PUBLICATION

                                    ORIGI Al                                   FEB 6 2017
                                                                                 OSM
                                                                     U.S. COURT OF FEDERAL CLAIMS

]n tqr Unttrh §tatrs (!lourt of IJZrhrral (!llatms
                                                                                  FILED
                             OFFICE OF SPECIAL MASTERS
                                                                                JAN 12 2017
****** ******* * *******                                                       U.S. COURT OF
MICHELLE STOKES,                            *                                 FEDERAL CLAIMS
                                            *      No. 14-433V
                      Petitioner,           *      Special Master Christian J. Moran
                                            *
v.                       *
                         *                          Filed: January 12, 2017
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                          Decision dismissing case;
                         *                          order to show cause.
             Respondent. *
*********************
Michelle Stokes, Antioch, TN, prose;
Sarah Duncan, United States Dep't of Justice, Washington, D.C., for respondent.

          UNPUBLISHED DECISION DENYING COMPENSATION 1

       Michelle Stokes filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §300a-10 et. seq., on May 21, 2014. Her petition alleged
that she suffered from lymphadenopathy and other injuries as a result of the human
papillomavirus vaccine ("HPV" or "Gardasil") vaccine she received on June 17,
2011. The information in the record, however, does not show entitlement to an
award under the Program.

         I.   Procedural H istory

       A detailed procedural history of this case can be found in the second order to
show cause issued in this case, filed June 3, 2016. In that order, Ms. Stokes was
instructed to show cause as to why her case should not be dismissed by August 2,
2016. Ms. Stokes filed a status repmi on June 3, 2016, indicating that she was

1
 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
having difficulty locating an attorney but intended to proceed pro se. Ms. Stokes
was ordered to file a response to the outstanding order to show cause and to file
any outstanding medical records. Order, filed June 7, 2016. During the ensuing
status conference, on July 26, 2016, Ms. Stokes stated that her medical records had
been received but she still had not been able to retain an expert to opine on her case
regarding causation. She requested until December 2016 to obtain an expert
report. The undersigned discussed with Ms. Stokes that, due to the prolonged
duration of her search for an expert, substantial progress toward obtaining a report
would be required before additional enlargements of time. Order, filed July, 27,
2016. To date, Ms. Stokes has not responded.

       II.   Analysis

       When a petitioner (or plaintiff) fails to comply with Court orders to
prosecute her case, the Court may dismiss the case. Sapharas v. Sec'y of Health &
Human Servs., 35 Fed. Cl. 503 (1996); Tsekouras v. Sec'y of Health & Human
Servs., 26 Cl. Ct. 439 (1992), aff'd, 991F.2d819 (Fed. Cir. 1993) (table); Vaccine
Rule 21 (c); see also Claude E. Atkins Enters., Inc. v. United States, 889 F.2d 1180,
1183 (Fed. Cir. 1990) (affirming dismissal of case for failure to prosecute for
counsel's failure to submit pre-trial memorandum); Adkins v. United States, 816
F.2d 1580, 1583 (Fed. Cir. 1987) (affirming dismissal of case for failure of party to
respond to discovery requests).

       Additionally, to receive compensation under the National Vaccine Injury
Compensation Program (hereinafter "the Program"), a petitioner must prove either
1) that she suffered a "Table Injury" - i.e., an injury falling within the Vaccine
Injury Table - corresponding to one of his vaccinations, or 2) that she suffered an
injury that was actually caused by a vaccine. See§§ 300aa-13(a)(l)(A) and 300aa-
1 l(c)(l). An examination of the record did not uncover any evidence that Ms.
Stokes suffered a "Table Injury." Thus, she is necessarily pursuing a causation-in-
fact claim.

       Under the Act, a petitioner may not be given a Program award based solely
on the petitioner's claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa-13(a)(l ). In
this case, because the medical records do not support petitioner's claim, a medical
opinion must be offered in support. Petitioner, however, has offered no such
opinion. Accordingly, it is clear from the record in this case that Ms. Stokes has
failed to demonstrate either that she suffered a "Table Injury" or that her injuries
were "actually caused" by a vaccination.

                                          2
      Thus, this case is dismissed for failure to prosecute and for insufficient
proof. The Clerk shall enter judgment accordingly. See Vaccine Rule 21(b).


      IT IS SO ORDERED.




                                       3